NORCOTT, J.,
dissenting. I agree with part II of the majority opinion that the factors set forth in Tropea v. Tropea, 87 N.Y.2d 727, 740-41, 665 N.E.2d 145, 642 *446N.Y.S.2d 575 (1996), should be utilized in future relocation cases. I disagree, however, with part I of the opinion in which the majority adopts a presumption whereby the decision to relocate by the custodial parent is presumed to be in the child’s best interests. Because I conclude that a presumption should not be utilized in adjudicating relocation cases and that the trial court properly determined that the burden of establishing the benefits of the move should rest with the relocating parent, I dissent.
The issue of whether the trial court was correct in placing the burden of establishing the benefits of the move on the custodial parent is one of first impression for this court.1 The resolution of relocation cases involves “imperfect and often painful solutions.” Gruber v. Gruber, 400 Pa. Super. 174, 189, 583 A.2d 434 (1990). If the children have lived their entire lives in one community, they .will have strong ties to family, friends and home. The move will require them to leave their school, athletic associations, friends, church, doctors, and, most important, the other parent. “Relocation cases . . . present some of the knottiest and most disturbing problems . . . courts are called upon to resolve. In these cases, the interests of a custodial parent who wishes to move away are pitted against those of a noncustodial parent who has a powerful desire to maintain frequent and regular contact with the child.” Tropea v. Tropea, supra, 87 N.Y.2d 736. Our dilemma is to balance these competing interests, while recognizing that the interests of the child remain paramount.
As a preliminary matter, it is an unfortunate reality “that divorce causes irrevocable changes in parent-child relationships.” Gruber v. Gruber, supra, 400 Pa. Super. *447183. As does the majority, I recognize in postdissolution situations the congruence of interests between the custodial parent and the minor child. “[T]he child’s interests [are] so interwoven with the well-being of the new family unit that ‘the determination of the child’s best interests requires that the interests of the custodial parent be taken into account.’ Cooper v. Cooper, 99 N.J. 42, [54, 491 A.2d 606] (1984)." In re Marriage of Francis, 919 P.2d 776, 784 (Colo. 1996); Yannas v. Frondistou-Yannas, 395 Mass. 704, 710, 481 N.E.2d 1153 (1985). “[T]he best interests of the child are more closely allied with the interests and quality of life of the custodial parent and cannot, therefore, be determined without reference to those interests.” Gruber v. Gruber, supra, 183; Cooper v. Cooper, supra, 53-54 (“interests of the child are closely interwoven with those of the custodial parent”).
The majority reasons that the noncustodial parent should be required to bear the burden of demonstrating that the move is not in the best interests of the child because of its assumption that the decision by the custodial parent to relocate, having demonstrated that the decision is not motivated by an improper motive and is for a legitimate purpose, is presumed to be in the best interests of the child.2 Although concededly interrelated, it does not seem that a parent’s well-being and a child’s well-being necessarily go hand in hand. “That the move is in the best interests of the custodial parent does not mean that it is automatically in the best interests of the child.” Yannas v. Frondistou-Yannas, supra, 395 Mass. 711. Consideration of the interests of the custodial parent does not mean that they should take precedence nor that they necessarily represent the best interests of the child. The adoption of a presumption *448subsumes a factual determination of what is best for the child. “An evaluation of the best interests of the child requires attention to whether the quality of the child’s life may be improved by the change (including any improvement flowing from an improvement in the quality of the custodial parent’s life), the possible adverse effect of the elimination or curtailment of the child’s association with the noncustodial parent, and the extent to which moving or not moving will affect the emotional, physical, or developmental needs of the child.” Id. The difficulty with the majority’s reasoning is that it seeks to encompass decisions to relocate under the award of physical custody. The majority reasons that presuming that the move is in the best interests of the child “is consistent with the trust shown by the court in awarding primary physical custody . . . .”31 disagree that such a decision is presumptively in the best interests of the child simply by virtue of the fact that it was made by the custodial parent.
It is undisputed that the parent who has physical custody will be called upon to make countless daily decisions that affect the life and well-being of the child. I further acknowledge that in situations where custody is contested, the trial court, in awarding physical custody, has recognized that living with the custodial parent is in the best interests of the child. In the present case, the majority seeks to extend this presumption to the decision to relocate to a home that is on the other side of the country, upon demonstrating that the relocation is in good faith, for a legitimate purpose and to a location that is reasonable in light of that purpose. The fact that a custodial parent was awarded physical custody because it was determined to be in the best interests of the child should not be considered in a vacuum. *449A myriad of factors go into such a determination, including the relationship and scheduled visitation by the noncustodial parent. I decline to sweep into the award of physical custody a presumption that a custodial parent’s decision to relocate is in the child’s best interests. Such a decision, at least in the present case, was not contemplated at the time of dissolution and custody.
Moreover, in adopting a presumption whereby the custodial parent’s decision to relocate is presumed to be in the child’s best interests, the majority has departed from long-standing precedent. This court has consistently eschewed the use of presumptions in custodial determinations. See, e.g., Presutti v. Presutti, 181 Conn. 622, 627-28, 436 A.2d 299 (1980) (declining to impose presumption either for or against nonresident parent); Simons v. Simons, 172 Conn. 341, 350, 374 A.2d 1040 (1977) (declining to impose presumption favoring mother or presumption against modification). The reason we have done so is because such determinations are highly individualized and require a case-by-case determination, one that has as its goal the best interests of the child. As a rule, a presumption, at a minimum, shifts the burden of producing evidence. 2 C. McCormick, Evidence (4th Ed. 1992) § 342, p. 450. The burden of going forward is on the party against whom the presumption operates to produce evidence to negate the presumption. See Doe v. Doe, 244 Conn. 403, 455, 710 A.2d 1297 (1998). Under the presumption adopted by the majority, a custodial parent would have to demonstrate only that the relocation was for a legitimate purpose and that the proposed location was reasonable in light of that purpose, not that specific benefits would cause it to be in the best interests of the child. By adopting a presumption in what should be a balancing test to ascertain the best interests of the child, the majority places its thumb on the scale firmly on the side of the custodial parent.
*450As support for its argument, the majority points to the noncustodial parent’s ability to relocate without consulting the custodial parent. It is true that “a noncustodial parent is perfectly free to remove himself from [a] jurisdiction despite the continued residency here of his [or her] children in order to seek opportunities for a better or different life style for himself.” D’Onofrio v. D’Onofrio, 144 N.J. Super. 200, 207, 365 A.2d 27, aff'd, 144 N.J. Super. 352, 365 A.2d 716 (App. Div. 1976). The majority argues that because the noncustodial parent possesses the ability to singularly abrogate his or her relationship with the children by moving away, the custodial parent also should be able to do so. If a noncustodial parent wishes to sacrifice his or her relationship with his or her children, he or she may certainly do so and is limited only by his or her conscience. It is by no means a logical extension to argue that the custodial parent should possess the same ability to unilaterally abrogate the noncustodial parent’s relationship with the children.
Because the presumption favors the custodial parent’s decision to move, it might be thought that this analytical framework will reduce litigation in these cases. The parties, however, upon realizing the significance of having physical custody, then will have the incentive to litigate this at an earlier stage of the proceedings to prevent the other parent from being able to move away with the children. Because of its emphasis on labels, the majority opinion, by adopting a presumption in favor of a custodial parent, as in In re Marriage of Burgess, 13 Cal. 4th 25, 913 P.2d 473, 51 Cal. Rptr. 2d 444 (1996), and its progeny, “[promises to] foster custodial battles at the beginning stages of a case because of the awesome consequences of long-distance relocation of children.” R. Bryan, “Beyond Burgess,” 20 Fam. Advoc. 14, 16-17 (1997).
*451Research has revealed that our sister states similarly have struggled with establishing an equitable framework in which to resolve relocation cases, with the concomitant result of a dizzying array of approaches to the situation. See Gruber v. Gruber, supra, 400 Pa. Super. 181 (“ [0]ur research has failed to reveal a consistent, universally accepted approach to the question of when a custodial parent may relocate out-of-state over the objection of the non-custodial parent. In fact, the opposite is true. Across the country, applicable standards remain distressingly disparate.”); C. Bruch & J. Bowermaster, “The Relocation of Children and Custodial Parents: Public Policy, Past and Present,” 30 Fam. L.Q. 245, 270-302 (1996) (state-by-state survey). Yet, in viewing the var iety of approaches, the use of presumptions has not commanded a majority position.
The issue to be resolved in such cases distills to whether the benefit to the child in relocating outweighs the loss or diminution of contact with the noncustodial parent. The analysis must begin, therefore, by ascertaining the benefits of the proposed move, a highly factual and individualized determination ill-suited to the use of a presumption. Cases in which a custodial parent’s desire to relocate conflicts with the desire of a noncustodial parent to maximize visitation opportunity are simply too complex to be satisfactorily handled with a mechanical approach that interferes with a simultaneous weighing and comparative analysis of all of the relevant facts and circumstances. The imposition of a presumption in such a situation necessarily detracts from focusing on whether the relocation is in the best interests of the child, which must remain our touchstone. A custodial parent, in making the decision to relocate, is likely to underestimate the value of a continued relationship between the child and the noncustodial parent. “Sensitive case-by-case balancing is required to ensure that all interests are treated as equitably as *452possible.” Gruber v. Gruber, supra, 400 Pa. Super. 186. “Each case involving the relocation of children must be resolved on the particular facts of the case rather than by rigid application of rules, and the best interests of the child always remain the paramount concern.” Effinger v. Effinger, 913 S.W.2d 909, 912 (Mo. App. 1996).
Rather than construe the authority to relocate children out-of-state as inherent in the award of physical custody, as does the majority, I view the decision to relocate analytically indistinct from a modification of the visitation established by the parties at the time of dissolution. A move out-of-state will render it impossible for the noncustodial parent to continue the current visitation schedule and, therefore, the existing order will require modification. As the party seeking to disrupt the status quo and thereby effecting a change in visitation, the custodial parent is the logical party to identify the benefits of the move that necessitate what may be a dramatic reduction in visitation with the noncustodial parent. The custodial parent is in the best position to identify the reasons why the locale was selected, the advantages of the relocation, and how the change would parlay into an improvement of the child’s situation such that the move would be in the best interests of the child. This framework is consistent with our approach when a party seeks to modify visitation. See General Statutes § 46b-56 (b) (1) (“[i]n making or modifying any order with respect to custody or visitation, the court shall... be guided by the best interests of the child”); Cookson v. Cookson, 201 Conn. 229, 241, 514 A.2d 323 (1986) (party seeking to modify visitation bears burden of persuasion that modification is in child’s best interests). Moreover, requiring the custodial parent to articulate the benefits of the relocation imposes only a slight burden. It stands to reason that demonstrating such *453benefits should not be difficult if the move is a significant life-enhancing opportunity, offering “the promise of economic, emotional, financial or educational enhancement. . . .” This framework permits “the custodial parent, upon whom the principal burden and responsibility of child rearing falls, the liberty and autonomy to make decisions for the future of his or her family.” Gruber v. Gruber, supra, 400 Pa. Super. 189. The burden on the custodial parent is merely to articulate to the court the opportunities that he or she believes will be reaped by the move, criteria that clearly went into the decision-making process. Accordingly, a presumption is unnecessary because it is evident that the lack of one will not result in a custodial parent being “tethered indefinitely.”
Other jurisdictions similarly have required the custodial parent to establish that the relocation is in the best interests of the child. See, e.g., Pollock v. Pollock, 181 Ariz. App. 275, 277, 889 P.2d 633 (1995) (custodial parent seeking to move has burden of proving move is in child’s best interests); Staab v. Hurst, 44 Ark. App. 128, 134, 868 S.W.2d 517 (1994) (custodial parent should have burden of first demonstrating some real advantage will result from move); In re Marriage of Clark, 246 Ill. App. 3d 479, 481, 616 N.E.2d 2 (1993) (“In removal cases, the paramount question is whether the move is in the best interest of the child. The burden of proof is on the custodial parent.”); Ramos v. Ramos, 697 So. 2d 280, 283 (La. App. 1997) (custodial parent must show that there is good reason for move and that move is in child’s best interests); Yannas v. Frondistou-Yannas, supra, 395 Mass. 711-12 (if custodial parent demonstrates “real advantage” then interests of other parties are considered collectively); Effinger v. Effinger, supra, 913 S.W.2d 912 (consideration of various factors in determining if relocation is in best interests of child); Harder v. Harder, 246 Neb. 945, 946, 524 N.W.2d 325 *454(1994) (custodial parent must establish that relocation is in best interests of child); Sawyer v. Sawyer, 242 App. Div. 2d 969, 972, 664 N.Y.S.2d 505 (1997) (“best interests of the child are the predominant concern and, in making that determination, consideration and appropriate weight must be given to all of the factors that are relevant”); Stout v. Stout, 560 N.W.2d 903, 906 (N.D. 1997) (custodial parent must satisfy court that there is legitimate reason for leaving state and that it is in child’s best interests to continue to live with that parent); Gruber v. Gruber, supra, 400 Pa. Super. 186 (“[w]hen a custodial parent seeks to relocate at a geographical distance and the non-custodial parent challenges the move, the custodial parent has the initial burden of showing that the move is likely to significantly improve the quality of life for that parent and the children” [emphasis added]); Garrison v. Mulcahy, 636 A.2d 732, 733 (R.I. 1993) (relocation of child denied because custodial parent did not establish that moving would be in child’s best interests).
I propose that once the custodial parent has made a prima facie showing that the move is in the best interests of the child, the burden should shift to the noncustodial parent to prove, by a preponderance of the evidence, that the relocation is not in the best interests of the child. Such a burden shifting scheme retains the focus on the effect of the move on the children, who, yet again, are caught between battling parents. It has been said that there are no winners in these battles. That may be true, but when faced with these difficult issues, the focus of this court should not waiver from the best interests of the child.

 Although Blake v. Blake, 207 Conn. 217, 541 A.2d 1201 (1988), was a relocation case, we did not establish the analytical framework to be used in such cases.


 The burden shifting scheme adopted by the majority “mirrors that followed by the Colorado Supreme Court in 1996, in In re Marriage of Francis, supra, 919 P.2d 776.” See footnote 6 of the majority opinion.


 Primary physical custody in the present case was the result of an agreement between the parties, not the result of a judicial determination of the best interests of the child.